IRWIN, Vice Chief Justice,
dissenting.
In my opinion, the Smithville School District (appellant) is entitled to a proportionate share of the Forest Reserve rental moneys based only upon the student population from LeFlore County. I find no basis for apportionment based upon any student population from McCurtain County. If appellant is entitled to apportionment based upon the student population of both counties, it would also be entitled to an apportionment from both counties if the Smith-ville School District were contiguous to a Forest Reserve in McCurtain County. Surely the Legislature did not intend this result and the enactment should not be so construed.1
*92The opinion of the Attorney General does not disclose whether the school districts were located in one or more counties.
I respectfully dissent.
I am authorized to state that Justices HARGRAVE and OPALA concur in the views herein expressed.

. In Protest of Chicago, R. I. & P. Ry. Co., 137 Okl. 186, 279 P. 319 (1929) we held: .
“Legislative intent must govern in construction of statutes; entire act must be considered, together with other enactments on same subject, in determining legislative intent; words of statutes may be modified, altered, or supplied, to give statute force and effect which Legislature intended.
Courts are bound to presume that Legislature did not intend absurd consequences in accordance with literal meaning of statute; courts are bound to adopt construction of statute which will promote ends of justice and avoid absurdity.”